--------------------------------------------------------------------------------

 
[logo2.jpg]
 
 
Confirmation of OTC Warrant Transaction  





Date:
July 19, 2006



To: 
New River Pharmaceuticals Inc. (“Counterparty”)



From: 
Merrill Lynch International (“MLI”)



MLI Reference: 06816057
 

--------------------------------------------------------------------------------

 
Dear Sir / Madam:


The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the above-referenced transaction entered into among
Counterparty, MLI and Merrill Lynch, Pierce, Fenner & Smith Incorporated (the
“Agent” or “MLPFS”) on the Trade Date specified below (the “Transaction”). This
Confirmation constitutes a “Confirmation” as referred to in the Agreement
specified below.


The definitions and provisions contained in the 2000 ISDA Definitions (the “Swap
Definitions”) and the 2002 ISDA Equity Derivatives Definitions (the “Equity
Definitions” and, together with the Swap Definitions, the “Definitions”), in
each case as published by the International Swaps and Derivatives Association,
Inc., are incorporated into this Confirmation. In the event of any inconsistency
between the Swap Definitions and the Equity Definitions, the Equity Definitions
will govern, and in the event of any inconsistency between the Definitions and
this Confirmation, this Confirmation will govern. References herein to a
“Transaction” shall be deemed to be references to a “Share Option Transaction”
for the purposes of the Equity Definitions and to a “Swap Transaction” for the
purposes of the Swap Definitions. For purposes of this Transaction, “Warrant
Style”, “Warrant Type”, “Number of Warrants” and “Warrant Entitlement” (each as
defined below) shall be used herein as if such terms were referred to as “Option
Style”, “Option Type”, “Number of Options” and “Option Entitlement”,
respectively, in the Definitions.


This Confirmation evidences a complete binding agreement between you and us as
to the terms of the Transaction to which this Confirmation relates. This
Confirmation (notwithstanding anything to the contrary herein), shall be subject
to an agreement in the 1992 form of the ISDA Master Agreement (Multicurrency
Cross Border) (the “Master Agreement” or “Agreement”) as if we had executed an
agreement in such form (but without any Schedule and with elections specified in
the “ISDA Master Agreement” Section of this Confirmation) on the Trade Date. In
the event of any inconsistency between the provisions of that Agreement and this
Confirmation, this Confirmation will prevail for the purpose of this
Transaction. The parties hereby agree that the Transaction evidenced by this
Confirmation shall be the only Transaction subject to and governed by the
Agreement.


The terms of the particular Transaction to which this Confirmation relates are
as follows:


General Terms:


Trade Date:
July 19, 2006



Effective Date:
July 25, 2006 subject to cancellation of the OTC Warrant Transaction prior to
5:00 p.m. (New York City time) on such date by the Counterparty.



Warrant Style:
European



Warrant Type:
Call

 
1

--------------------------------------------------------------------------------



Seller:
Counterparty



Buyer:
MLI



Shares:
Shares of common stock, $0.001 par value, of Counterparty (Security Symbol:
“NRPH”).



Number of Warrants:
3,635,042



Daily Number of Warrants:
For any day, the Number of Warrants on such day divided by the remaining number
of Expiration Dates (including such day) and rounded down to the nearest whole
number, with the balance of the Number of Warrants exercised on the final
Expiration Date.



Warrant Entitlement:
One (1) Share per Warrant



Strike Price:
$41.27



Premium:
$26,750,000



Premium Payment Date:
The Effective Date; provided no cancellation of the OTC Warrant Transaction has
occurred prior to 5:00 p.m. (New York City time) on such date by the
Counterparty.



Exchange:
The NASDAQ Global Market.



Related Exchange(s):
All Exchanges



Full Exchange Business Day:
A Scheduled Trading Day that has a scheduled closing time for its regular
trading session at 4:00 p.m. (New York City time) or the then standard closing
time for regular trading on the Exchange and is not a Disrupted Day.



Procedures for Exercise:


Expiration Time:
11:59 p.m. (New York City time).



Expiration Dates:
The fifteen (15) consecutive Full Exchange Business Days beginning on and
including October 30, 2013 each shall be an Expiration Date for a number of
Warrants equal to the Daily Number of Warrants on such date.



Exercise Dates:
Each Expiration Date



Automatic Exercise:
Applicable; provided that Section 3.4(a) of the Equity Definitions shall apply
to Cash Settlement and Net Physical Settlement; and provided further that,
unless all Warrants have been previously exercised hereunder, a number of
Warrants for each Expiration Date equal to the Daily Number of Warrants for such
Expiration Date shall be deemed to be automatically exercised.

 
 Counterparty’s Telephone
       
 Number and Telex and/or
       
Facsimile Number and
       
Contact Details for purpose of Giving Notice:
 
 
 
 
   
Address:
 
New River Pharmaceuticals Inc.
       
1881 Grove Avenue
       
Radford, Virginia 24141
   
Attention:
 
Clifton R. Herndon II
       
V.P., Finance and Controller
   
Telephone No.:
 
540-633-7900
   
Facsimile No.:
 
540-633-7939


2

--------------------------------------------------------------------------------


 
Valuation:


Valuation Dates:
Each Exercise Date



Settlement Terms:


Cash Settlement:
Applicable. If Counterparty elects to settle the Transaction by Cash Settlement,
Counterparty represents and agrees:




 
(i) that on the date of the Cash Settlement election, neither the Counterparty
nor any of its affiliates is in possession of any material non-public
information with respect to the Counterparty or the Shares;




 
(ii) that the Counterparty is not, on the date of the Cash Settlement election,
and will not be, on any day during the period from and including the first
Expiration Date to and including the final Expiration Date, engaged in a
distribution, as such term is used in Regulation M under the Securities Exchange
Act of 1934, as amended (the “Exchange Act”); and




 
(iii) that, during the period from and including the first Expiration Date to
and including the final Expiration Date, without the prior written consent of
MLI, the Counterparty shall not, and shall cause its affiliates and affiliated
purchasers (each as defined in Rule 10b-18 under the Exchange Act) not to,
directly or indirectly (including, without limitation, by means of a derivative
instrument) purchase, offer to purchase, place any bid or limit order that would
effect a purchase of, or commence any tender offer relating to, any Shares (or
equivalent interest, including a unit of beneficial interest in a trust or
limited partnership or a depository share) or any security convertible into or
exchangeable for the Shares.



Settlement Currency:
USD



Settlement Price:
For each Valuation Date, the Volume Weighted Average Price of the Shares
(“VWAP”) calculated from 9:45 a.m. to 3:45 p.m., as observed on the Bloomberg
“VAP” Page.



Cash Settlement Payment Date:
With respect to each Valuation Date, three (3) Currency Business Days after the
final Valuation Date.



Settlement Method Election:
Applicable with respect to Cash Settlement or Net Physical Settlement only.



Electing Party:
Counterparty



Settlement Method Election Date:
Ten (10) Business Days prior to the first Expiration Date.



Default Settlement Method:
Net Physical Settlement.



Net Physical Settlement:
In the event that the Counterparty elects to settle this Transaction by Net
Physical Settlement, subject to “Conditions of Net Physical Settlement” below,
Counterparty shall deliver to MLI on the Settlement Date a number of Shares (the
“Delivered Shares”) equal to the Share Delivery Quantity, provided that in the
event that the number of Shares calculated comprises any fractional Share, only
whole Shares shall be delivered and an amount in cash equal to the value of such
fractional share shall be payable by the Counterparty to MLI in lieu of such
fractional Share.

 
3

--------------------------------------------------------------------------------



Share Delivery Quantity:
For each Exercise Date, a number of Shares, as calculated by the Calculation
Agent, equal to the Net Physical Settlement Amount for such Exercise Date
divided by the Settlement Price on the Valuation Date in respect of such
Settlement Date plus an amount in cash in lieu of any fractional shares (based
on the Settlement Price).



Net Physical Settlement Amount:
For any Exercise Date, an amount equal to the product of (i) the Number of
Warrants being exercised on the relevant Exercise Date, (ii) the Strike Price
Differential for such Exercise Date and (iii) the Warrant Entitlement.



Strike Price Differential:
For any Valuation Date, (i) if the Settlement Price is greater than the Strike
Price, an amount equal to the excess of such Settlement Price over the Strike
Price for such Valuation Date or (ii) if such Settlement Price is less than or
equal to the Strike Price, zero.



Settlement Date:
Settlement with respect to each Exercise Date shall occur on the third (3rd)
Full Exchange Business Day following the final Valuation Date, provided that MLI
shall have to right to request by prior written notice to Counterparty a
Settlement Date with respect to any Exercise Date and the related Share Delivery
Quantity that is three (3) Full Exchange Business Days following such Exercise
Date. Such request shall not unreasonably be denied.



Conditions to Net
Physical Settlement:
If, in connection with or six months following delivery of Shares hereunder, MLI
notifies the Counterparty that MLI has reasonably determined after advice from
counsel that there is a material risk that such Shares are subject to
restrictions on transfer in the hands of MLI pursuant to the rules and
regulations promulgated under the Securities Act of 1933, as amended (the
“Securities Act”), then Counterparty shall either (i) deliver Shares that are
covered by an effective registration statement of Counterparty for immediate
resale by MLI or (ii) agree to deliver additional Shares so that the value of
such Shares as determined by the Calculation Agent to reflect an appropriate
liquidity discount, equals the value of the number of Shares that would
otherwise be deliverable if such Shares were freely tradable upon receipt by
MLI.




 
(A) If Counterparty elects to deliver Shares as described in above clause (i),
then Counterparty shall




 
(a) afford MLI a reasonable opportunity to conduct a due diligence investigation
with respect to Counterparty that is customary in scope for underwritten
offerings of equity securities that yields a result reasonably satisfactory to
MLI;

 
4

--------------------------------------------------------------------------------




 
(b) promptly make available to MLI an effective registration statement for
immediate resale (the “Registration Statement”) in form and content reasonably
satisfactory to MLI and filed pursuant to Rule 415 under the Securities Act, and
such prospectuses as MLI may reasonably request to comply with the applicable
prospectus delivery requirements (the “Prospectus”) for the resale by MLI of
such number of Shares as MLI shall reasonably specify in accordance with this
paragraph, such Registration Statement to be effective and Prospectus to be
current until the earliest of the date on which (1) all Delivered Shares have
been sold by MLI, (2) MLI has advised Counterparty that it no longer requires
that such Registration Statement be effective, (3) all remaining Delivered
Shares could be sold by MLI without registration pursuant to Rule 144
promulgated under the Securities Act (the “Registration Period”) or (4)
Counterparty has provided a legal opinion in form and substance satisfactory to
MLI (with customary assumptions and exceptions) that the Shares issuable upon
exercise of these Warrants will be freely tradable under the Securities Act upon
delivery to MLI and not subject to any legend restricting transferability. It is
understood that the Registration Statement and Prospectus may cover a number of
Shares equal to the aggregate number of Shares (if any) reasonably estimated by
MLI to be potentially deliverable by Counterparty in connection with Net
Physical Settlement hereunder (not to exceed the Maximum Deliverable Share
Amount) and shall be subject to the same suspension of sales during “blackout
dates” as provided in the following paragraph; and




 
(c) Counterparty will enter into a registration rights agreement with MLI in
form and substance reasonably acceptable to MLI, which agreement will contain
among other things, customary representations and warranties and
indemnification, restrictions on sales during “blackout dates” as provided for
in the registration rights agreement (the “Registration Rights Agreement”)
entered into between Counterparty and the Initial Purchaser in connection with
Counterparty’s 3.5% Convertible Subordinated Notes due 2013 (the “Convertible
Notes”), provide for delivery of comfort letters and opinions of counsel and
other rights relating to the registration of a number of Shares equal to the
number of Delivered Shares and other Shares deliverable hereunder up to the
Maximum Deliverable Share Amount.




 
(d) Counterparty shall promptly pay to MLI a $0.03 per Share fee with all Shares
delivered in connection with Net Physical Settlement pursuant to a Registration
Statement.



(B) If Counterparty elects to deliver Shares as described in above clause (ii),
then 



 
(a) Counterparty shall afford MLI and any potential institutional purchaser of
any Shares identified by MLI a reasonable opportunity to conduct a due diligence
investigation with respect to Counterparty that is customary in scope for
private placements of equity securities subject to execution of any customary
confidentiality agreements;




 
(b) Counterparty shall enter into an agreement (a “Private Placement Agreement”)
with MLI on commercially reasonable terms in connection with the private
placement of such Shares by Counterparty to MLI or an affiliate and the private
resale of such shares by MLI or such affiliate, substantially similar to private
placement purchase agreements customary for private placements of equity
securities, in form and substance commercially reasonably satisfactory to MLI
and Counterparty, which Private Placement Agreement shall include provisions
relating to the indemnification of, and contribution in connection with the
liability of, MLI and its affiliates, shall provide for the payment by
Counterparty of all expenses in connection with such resale, including all
reasonable and documented fees and expenses of counsel for MLI, shall contain
representations, warranties and agreements of Counterparty reasonably necessary
or advisable to establish and maintain the availability of an exemption from the
registration requirements of the Securities Act for such resales, and shall use
reasonable best efforts to provide for the delivery of accountants’ “comfort
letters” to MLI or such affiliate with respect to the financial statements and
certain financial information contained in or incorporated by reference into the
offering memorandum prepared for the resale of such Shares;

 
5

--------------------------------------------------------------------------------




 
(c) MLI shall sell the Delivered Shares in a commercially reasonable manner
until the amount received by MLI for the sale of the Shares (the
“Proceeds Amount”) is equal to the Net Physical Settlement Amount. Any remaining
Delivered Shares shall be returned to Counterparty. If the Proceeds Amount is
less than the Net Physical Settlement Amount, Counterparty shall promptly
deliver upon notice from MLI additional Shares to MLI until the dollar amount
from the sale of such Shares by MLI equals the difference between the Net
Physical Settlement Amount and the Proceeds Amount. In no event shall
Counterparty be required to deliver to MLI a number of Shares greater than the
Maximum Deliverable Share Amount.




 
(iv) In the event Counterparty fails to comply with any of the conditions set
forth in “Conditions to Net Physical Settlement” herein, Counterparty shall
settle the Transaction through Cash Settlement; provided, however, that
notwithstanding the foregoing, if either (a) Counterparty does not provide for
the sale of the Shares under the Registration Statement as provided in the
Registration Rights Agreement, (b) some Shares cannot be registered under the
Registration Statement due to Rule 415(a)(4) under the Securities Act, or (c)
some or all of the Delivered Shares cannot be used to close out stock loans in
the shares of Counterparty entered into to establish or maintain short positions
by MLI in connection with this Transaction without a prospectus being required
by applicable law to be delivered to such lender, then Counterparty may deliver
unregistered or registered Shares. In the case of clauses (a) or (b) above, the
value of any unregistered Shares so delivered shall be discounted to reflect
their market value (calculated in a commercially reasonable manner). In the case
of clause (c) above, the value of any such Delivered Shares shall reflect the
cost (calculated in a commercially reasonable manner) to MLI of trading Shares
in order to close out its hedge position if any, in all cases for purposes of
calculating the Delivered Shares. In no event shall Counterparty be required to
top-up the delivery in cash.



Limitations on Net Physical
Settlement by Counterparty:
Notwithstanding anything herein or in the Agreement to the contrary, the number
of Shares that may be delivered at settlement by Counterparty shall not exceed
4,543,803 at any time (“Maximum Deliverable Share Amount”), as adjusted by MLI
to account for any subdivision, stock-split, reclassification or similar
dilutive event with respect to the Shares.




 
Counterparty represents and warrants that the number of Available Shares as of
the Trade Date is greater than the Maximum Deliverable Share Amount.
Counterparty covenants and agrees that Counterparty shall not take any action of
corporate governance or otherwise to reduce the number of Available Shares below
the Maximum Deliverable Share.




 
For this purpose, “Available Shares” means the number of Shares Counterparty
currently has authorized (but not issued and outstanding) less the maximum
number of Shares that may be required to be issued by Counterparty in connection
with stock options, convertibles, and other commitments of Counterparty that may
require the issuance or delivery of Shares in connection therewith.

 
6

--------------------------------------------------------------------------------


 
Dividends:


Extraordinary Dividends:
Any and all dividends paid by the Issuer.

 
Adjustments:


Method of Adjustment:
Calculation Agent Adjustment 



Extraordinary Events: 
 
Consequences of Merger Events:
(a) Share-for-Share: Cancellation and Payment (Calculation Agent Determination)



(b) Share-for-Other: Cancellation and Payment (Calculation Agent Determination)


(c) Share-for-Combined: Cancellation and Payment (Calculation Agent
Determination)


Tender Offer:
Applicable



Consequences of Tender Offers:
(a) Share-for-Share: Modified Calculation Agent Adjustment



(b) Share-for-Other: Cancellation and Payment (Calculation Agent Determination)


(c) Share-for-Combined: Component Adjustment (Calculation Agent Determination)


With respect to any Extraordinary Events hereunder, upon the occurrence of
Cancellation and Payment in whole or in part, the parties agree that the amount
to be paid, in accordance with the Equity Definitions, shall constitute a
Transaction Early Termination Amount, subject to satisfaction by the payment or
delivery of Shares or cash as set forth in the Early Termination section below.


Nationalization, Insolvency
or Delisting:
Cancellation and Payment (Calculation Agent Determination) (subject to
satisfaction by payment or delivery of Shares or cash as set forth in “Early
Termination” below)



Determining Party:
MLI



Additional Disruption Events:


Change in Law:
Applicable



Failure to Deliver:
Not Applicable



Insolvency Filing:
Applicable



Hedging Disruption Event:
Applicable



Increased Cost of Hedging:
Not Applicable



Loss of Stock Borrow:
Applicable

 
7

--------------------------------------------------------------------------------


 
Maximum Stock Loan Rate:
3.00%



Increased Cost of Stock Borrow:
Applicable



Initial Stock Loan Rate:
0.40%



Hedging Party:
MLI



Determining Party:
MLI



Non-Reliance:
Applicable



Agreements and
Acknowledgments Regarding
Hedging Activities:
Applicable



Additional Acknowledgments:
Applicable



Other Provisions:


Additional Agreements:
If due to the occurrence of an Extraordinary Event or otherwise Counterparty
would be obligated to pay cash to MLI pursuant to the terms of this Agreement
for any reason without having had the right (other than pursuant to this
paragraph) to elect to deliver Shares in satisfaction of such payment
obligation, then Counterparty may elect to deliver to MLI a number of Shares
(whether registered or unregistered) having a cash value equal to the amount of
such payment obligation (such number of Shares to be delivered to be determined
by the Calculation Agent acting in a commercially reasonable manner to determine
the number of Shares that could be sold by MLI over a reasonable period of time
to realize the cash equivalent of such payment obligation taking into account
any applicable discount (determined in a commercially reasonable manner) to
reflect any restrictions on transfer as well as the market value of the Shares).
Further, if Counterparty is delivering Shares as a result of a Merger Event, the
Settlement Date will be immediately prior to the effective time of the Merger
Event and the Shares will be deemed delivered at such time such that MLI will be
a holder of the Shares prior to such effective time. Settlement relating to any
delivery of Shares pursuant to this paragraph shall occur within a reasonable
period of time. The number of Shares delivered pursuant to this paragraph shall
not exceed the Maximum Deliverable Share Amount and shall be subject to the
provisions under “Early Termination” hereof regarding Proceeds Amount.



Early Termination:
Notwithstanding any provision to the contrary, upon the designation of an Early
Termination Date hereunder, Counterparty’s payment obligation in respect of this
Transaction as determined in accordance with Second Method and Loss (the
“Transaction Early Termination Amount”) may, at the option of Counterparty, be
satisfied by the delivery of a number of Shares equal to the Transaction Early
Termination Amount divided by the Termination Price (“Early Termination Stock
Settlement”); provided, however, that Counterparty must notify MLI of its
election of Early Termination Stock Settlement by the close of business on the
day that is two Exchange Business Days following the day that the notice
designating the Early Termination Date is effective. “Termination Price” means
the closing price per Share on the Exchange on the Early Termination Date.

 
8

--------------------------------------------------------------------------------


 

 
A number of Shares calculated as being due in respect of any Early Termination
Stock Settlement will be deliverable on the third Exchange Business Day
following the date that notice pursuant to Section 6(d)(i) of the Agreement
specifying the number of Shares deliverable is effective. Section 6(d)(i) of the
Agreement is hereby amended by adding the following words after the word “paid”
in the fifth line thereof: “or any delivery is to be made, as applicable.”




 
On or prior to the Early Termination Date (if Early Termination Stock Settlement
is elected), if so requested by MLI upon advice of counsel, Counterparty shall
enter into a registration rights agreement with MLI in form and substance
reasonably acceptable to MLI which agreement will contain among other things,
customary representations and warranties and indemnification, restrictions on
sales during “blackout dates” as provided for in the Registration Rights
Agreement and shall satisfy the conditions contained therein and Counterparty
shall file and diligently pursue to effectiveness a Registration Statement
pursuant to Rule 415 under the Securities Act. If and when such Registration
Statement shall have been declared effective by the Securities and Exchange
Commission, Counterparty shall have made available to MLI such Prospectuses as
MLI may reasonably request to comply with the applicable prospectus delivery
requirements for the resale by MLI of such number of Shares as MLI shall specify
(or, if greater, the number of Shares that Counterparty shall specify). Such
Registration Statement shall be effective and Prospectus shall be current until
the earliest of the date on which (i) all Shares delivered by Counterparty in
connection with an Early Termination Date, (ii) MLI has advised Counterparty
that it no longer requires that such Registration Statement be effective or
(iii) all remaining Shares could be sold by MLI without registration pursuant to
Rule 144 promulgated under the Securities Act (the “Termination Registration
Period”). It is understood that the Registration Statement and Prospectus will
cover a number of Shares equal to the number of Shares plus the aggregate number
of Shares (if any) reasonably estimated by MLI to be potentially deliverable by
Counterparty in connection with Early Termination Stock Settlement hereunder,
but in no event exceeding the Maximum Deliverable Share Amount. On each day
during the Registration Period Counterparty shall represent that each of its
filings under the Securities Act, the Exchange Act or other applicable
securities laws that are required to be filed have been filed and that, as of
the respective dates thereof and as of the date of this representation, they do
not contain any untrue statement of a material fact or omission of a material
fact required to be stated therein or necessary to make the statements made, in
the light of the circumstances under which they were made, not misleading.




 
If Counterparty does not deliver Shares subject to an effective Registration
Statement as set forth above, Counterparty may deliver unregistered Shares in an
amount determined by MLI based upon MLI’s commercially reasonable judgment of
the market value of such Shares. In no event shall Counterparty be required to
deliver to MLI a number of Shares greater than the Maximum Deliverable Share
Amount.



If MLI receives Shares in connection with an Early Termination Stock Settlement
that cannot be freely sold under the Securities Act or that are subject to any
legend restricting transferability, MLI shall sell such Shares in a commercially
reasonable manner until the amount received by MLI for the sale of such Shares
(net of transaction costs, calculated in a commercially reasonable manner) (the
“Proceeds Amount”) is equal to the Transaction Early Termination Amount. Any
remaining Shares shall be returned to Counterparty. If the Proceeds Amount is
less than the Transaction Early Termination Amount, Counterparty shall promptly
deliver additional Shares to MLI upon request until the dollar amount from the
sale of such additional Shares by MLI (net of transaction costs, calculated in a
commercially reasonable manner) equals the difference between the Transaction
Early Termination Amount and the Proceeds Amount. In no event shall Counterparty
be required to deliver to MLI a number of Shares greater than the Maximum
Deliverable Share Amount.
 
9

--------------------------------------------------------------------------------


 
Compliance With Securities Laws:
Counterparty represents and agrees that it has complied, and will comply, in
connection with this Transaction and all related or contemporaneous sales and
purchases of Shares, with the applicable provisions of the Securities Act, the
Exchange Act and the rules and regulations promulgated thereunder, including,
without limitation, Rule 10b-5 and 13e and Regulation M under the Exchange Act.




 
Each party acknowledges that the offer and sale of the Transaction to it is
intended to be exempt from registration under the Securities Act by virtue of
Section 4(2) thereof. Accordingly, Counterparty represents and warrants to MLI
that (i) it has the financial ability to bear the economic risk of its
investment in the Transaction and is able to bear a total loss of its
investment, (ii) it is an “accredited investor” as that term is defined in
Regulation D as promulgated under the Securities Act and (iii) the disposition
of the Transaction is restricted under this Confirmation, the Securities Act and
state securities laws.




 
Counterparty further represents and warrants that:




 
(a) Counterparty is not entering into this Transaction to create actual or
apparent trading activity in the Shares (or any security convertible into or
exchangeable for Shares) or to raise or depress or otherwise manipulate the
price of the Shares (or any security convertible into or exchangeable for
Shares);




 
(b) Counterparty represents and acknowledges that as of the date hereof and
without limiting the generality of Section 13.1 of the Equity Definitions, MLI
is not making any representations or warranties with respect to the treatment of
the Transaction under FASB Statements 149 or 150, EITF Issue No. 00-19 (or any
successor issue statements) or under FASB’s Liabilities & Equity Project.



Account Details: Account for payments to Counterparty:
 
ABA # 021 001 033
Bankers Trust / Deutsche Bank Trust Co America
Bankers Trust Plaza
New York, NY
Account # 008 10 775
For account of Merrill Lynch
For sub-account # 171-08A45
Account of: New River Pharmaceuticals Inc.




Account for payments to MLI:  


Chase Manhattan Bank, New York
ABA#: 021-000-021
FAO: ML Equity Derivatives
A/C: 066213118

10

--------------------------------------------------------------------------------




Agreement Regarding Shares:
Counterparty agrees that, in respect of any Shares delivered to MLI, such Shares
shall be, upon such delivery, duly and validly authorized, issued and
outstanding, fully paid and non-assessable and subject to no adverse claims of
any other party. The issuance of such Shares does not and will not require the
consent, approval, authorization, registration or qualification of any
government authority, except such as shall have been obtained on or before the
delivery date of any Shares or in connection with any Registration Statement
filed with respect to any Shares.

 
Bankruptcy Rights:
In the event of Counterparty’s bankruptcy, MLI’s rights in connection with this
Transaction shall not exceed those rights held by common shareholders. For the
avoidance of doubt, the parties acknowledge and agree that MLI’s rights with
respect to any other claim arising from this Transaction prior to Counterparty’s
bankruptcy shall remain in full force and effect and shall not be otherwise
abridged or modified in connection herewith.

 
Set-Off:
Upon the occurrence of an Event of Default or Termination Event with respect to
Counterparty as the Defaulting Party or the Affected Party (“X”), MLI (“Y”) will
have the right (but not be obliged) without prior notice to X or any other
person to set-off or apply any obligation of X under an Equity Contract owed to
Y (or any Affiliate of Y) (whether or not matured or contingent and whether or
not arising under this Agreement, and regardless of the currency, place of
payment or booking office of the obligation) against any obligation of Y (or any
Affiliate of Y) under an Equity Contract owed to X (whether or not matured or
contingent and whether or not arising under this Agreement, and regardless of
the currency, place of payment or booking office of the obligation). Y will give
notice to the other party of any set-off effected under this section.




 
“Equity Contract” shall mean for purposes of this section any Transaction
relating to Shares between X and Y that qualifies as ‘equity’ under applicable
accounting rules other than the Confirmation of OTC Convertible Note Hedge,
dated July 19, 2006, by and between Counterparty and MLI and any other
substantially similar transaction entered into between Counterparty and MLI
relating to an exercise of an over-allotment option. Amounts (or the relevant
portion of such amounts) subject to set-off may be converted by Y into the
Termination Currency at the rate of exchange at which such party would be able,
acting in a reasonable manner and in good faith, to purchase the relevant amount
of such currency.




 
If any obligation is unascertained, Y may in good faith estimate that obligation
and set-off in respect of the estimate, subject to the relevant party accounting
to the other when the obligation is ascertained. Nothing in this section shall
be effective to create a charge or other security interest. This section shall
be without prejudice and in addition to any right of set-off, combination of
accounts, lien or other right to which any party is at any time otherwise
entitled (whether by operation of law, contract or otherwise).




 
Notwithstanding any provision of the Agreement as incorporated in any
Confirmation or any other existing or future agreement, Counterparty hereby
waives any and all rights to set-off, whether arising under any agreement,
applicable law, or otherwise, except as provided herein.




 
In the event of Counterparty’s bankruptcy, MLI waives any and all rights to
set-off it has, whether arising under any agreement, applicable law or
otherwise.


11

--------------------------------------------------------------------------------


 
Transfer:
Counterparty may transfer its rights and delegate its obligations under this
Transaction in accordance with Section 7 of the Master Agreement. MLI may assign
its rights and delegate its obligations hereunder, in whole or in part, to any
other person (an “Assignee”) without the prior consent of the Counterparty,
effective (the “Transfer Effective Date”) upon delivery to Counterparty of an
executed acceptance and assumption by the Assignee (an “Assumption”) of the
transferred obligations of MLI under this Transaction (the “Transferred
Obligations”). Notwithstanding any other provision in this Confirmation to the
contrary requiring or allowing MLI to purchase, sell, receive or deliver any
Shares or other securities to or from Counterparty, MLI may designate any of its
affiliates to purchase, sell, receive or deliver such Shares or other securities
and otherwise to perform MLI’s obligations in respect of this Transaction and
any such designee may assume such obligations. MLI shall be discharged of its
obligations to Counterparty to the extent of any such performance.



Regulation:
MLI is regulated by The Securities and Futures Authority Limited.



Indemnity:
Seller agrees to indemnify MLI, its Affiliates and their respective directors,
officers, agents and controlling parties (each such person being an “Indemnified
Party”) from and against any and all losses, claims, damages and liabilities,
joint and several, to which such Indemnified Party may become subject because of
a breach of any representation or covenant hereunder, in the Agreement or any
other Agreement relating to the Agreement or Transaction and will reimburse
Indemnified Party for all reasonable expenses (including reasonable legal fees
and expenses) as they are incurred in connection with the investigation of,
preparation for, or defense of, any pending or threatened claim or any action or
proceeding arising therefrom, whether or not such Indemnified Party is a party
thereto. Seller will not be liable under the foregoing Indemnity provision to
the extent that any loss, claim, damage, liability or expense is found in a
final judgment by a court to have resulted from MLI’s gross negligence or
willful misconduct.



Additional Agreements, Representations and Covenants of Counterparty, Etc.:


(a)
Counterparty hereby represents and warrants to MLI, on each day from the Trade
Date to and including the earlier of (i) August 19, 2006, and (ii) the date by
which MLI is able to initially complete a hedge of its position created by this
Transaction, that:




 
(1)
it will not, and will not permit any person or entity subject to its control to,
bid for or purchase Shares during such period except as disclosed in the
Offering Memorandum relating to the Convertible Notes; and




 
(2)
it has publicly disclosed all material information necessary for it to be able
to purchase or sell Shares in compliance with applicable federal securities laws
and that it has publicly disclosed all material information with respect to its
condition (financial or otherwise).



(b)
No collateral shall be required by either party for any reason in connection
with this Transaction.



(c)
MLI shall not be entitled to exercise any Warrant hereunder and Automatic
Exercise shall not apply with respect to any Warrant to the extent (but only to
the extent) that the receipt of any Shares upon the exercise of such Warrant
would result in MLI, or its ultimate parent entity becoming, directly or
indirectly, the beneficial owner (as such term is defined for purposes of
Section 13(d) of the Exchange Act) at any time of more than 8.0 percent of the
class of the Counterparty’s outstanding equity securities that is comprised of
the Shares (an “Excess Share Owner”).


12

--------------------------------------------------------------------------------




MLI shall provide prior notice to Counterparty if the exercise of any Warrant
hereunder would cause MLI to become directly or indirectly, an Excess Share
Owner; provided that the failure of MLI to provide such notice shall not alter
the effectiveness of the provisions set forth in the preceding sentence and any
purported exercise or delivery in violation of such provisions shall be void and
have no effect.


If MLI is not entitled to exercise any Warrant because such exercise would cause
MLI to become, directly or indirectly, an Excess Share Owner and MLI thereafter
disposes of Shares owned by it or any action is taken that would then permit MLI
to exercise such Warrant without such exercise causing it to become, directly or
indirectly, an Excess Share Owner, then MLI shall provide notice of the taking
of such action to Counterparty and such Warrant shall then become exercisable by
MLI to the extent such Warrant is otherwise or had otherwise become exercisable
hereunder. In such event, the Expiration Date with respect to such Warrant shall
be the date on which Counterparty receives such notice from MLI, and the related
Settlement Date shall be as soon as reasonably practicable after receipt of such
notice but no more than three (3) Exchange Business Days thereafter (but in no
event shall the Settlement Date occur prior to the date on which it would have
otherwise occurred but for the provisions of this subsection); provided that the
related Net Physical Settlement Amount shall be the same as the Net Physical
Settlement Amount but for the provisions of this subsection. In addition, within
30 calendar days of the Settlement Date, Counterparty shall use its reasonable
efforts to refrain from activities that could reasonably be expected to result
in MLI’s ownership of Shares exceeding 10% of all issued and outstanding Shares.
 
Matters Relating to Agent:
 
1.
MLPFS will be responsible for the operational aspects of the Transactions
effected through it, such as record keeping, reporting, and confirming
Transactions to Counterparty and MLI;



2.
Unless MLI is a “major U.S. institutional investor,” as defined in Rule 15a-6 of
the Exchange Act, neither Counterparty not MLI will contact the other without
the direct involvement of MLPFS;



3.
MLPFS’s sole role under this Agreement and with respect to any Transaction is as
an agent of Counterparty and MLI on a disclosed basis and MLPFS shall have no
responsibility or liability to Counterparty or MLI hereunder except for gross
negligence or willful misconduct in the performance of its duties as agent.
MLPFS is authorized to act as agent for MLI, but only to the extent expressly
required to satisfy the requirements of Rule 15a-6 under the Exchange Act in
respect of the Options described hereunder. MLPFS shall have no authority to act
as agent for Counterparty generally or with respect to transactions or other
matters governed by this Agreement, except to the extent expressly required to
satisfy the requirements of Rule 15a-6 or in accordance with express
instructions from Counterparty.



ISDA Master Agreement:


With respect to the Agreement, MLI and Counterparty each agree as follows:


“Specified Entity” means in relation to Seller and in relation to Counterparty
for purposes of this Transaction: Not applicable.
 
“Specified Transaction” will have the meaning specified in Section 14 of this
Agreement.


The “Cross Default” provisions of Section 5(a)(vi) of the Agreement will not
apply to Seller and will not apply to Counterparty.


The “Credit Event Upon Merger” provisions of Section 5(b)(iv) of the Agreement
will not apply to MLI and Counterparty.

13

--------------------------------------------------------------------------------




The “Automatic Early Termination” provision of Section 6(a) of the Agreement
will not apply to MLI or to Counterparty.


Payments on Early Termination. For the purpose of Section 6(e) of the Agreement:
(i) Loss shall apply; and (ii) the Second Method shall apply.


“Termination Currency” means USD.


Tax Representations.


(I)
Payer Representations. For the purpose of Section 3(e) of the Agreement, each
party represents to the other party that it is not required by any applicable
law, as modified by the practice of any relevant governmental revenue authority,
of any Relevant Jurisdiction to make any deduction or withholding for or on
account of any Tax from any payment (other than interest under Section 2(e),
6(d)(ii), or 6(e) of the Agreement) to be made by it to the other party under
the Agreement. In making this representation, each party may rely on (i) the
accuracy of any representations made by the other party pursuant to Section 3(f)
of the Agreement, (ii) the satisfaction of the agreement contained in Section
4(a)(i) or 4(a)(iii) of the Agreement, and the accuracy and effectiveness of any
document provided by the other party pursuant to Section 4(a)(i) or 4(a)(iii) of
the Agreement, and (iii) the satisfaction of the agreement of the other party
contained in Section 4(d) of the Agreement; provided that it will not be a
breach of this representation where reliance is placed on clause (ii) above and
the other party does not deliver a form or document under Section 4(a)(iii) of
the Agreement by reason of material prejudice to its legal or commercial
position.



(II)
Payee Representations. For the purpose of Section 3(f) of the Agreement, each
party makes the following representations to the other party:




 
(i)
MLI represents that it is a corporation organized under the laws of England and
Wales.




 
(ii)
Counterparty represents that it is a corporation incorporated in the
Commonwealth of Virginia.



Delivery Requirements. For the purpose of Sections 4(a)(i) and (ii) of the
Agreement, each party agrees to deliver the following documents:


(a)
Tax forms, documents or certificates to be delivered are:



Each party agrees to complete (accurately and in a manner reasonably
satisfactory to the other party), execute, and deliver to the other party,
United States Internal Revenue Service Form W-9 or W-8 BEN, or any successor of
such form(s): (i) before the first payment date under this agreement;
(ii) promptly upon reasonable demand by the other party; and (iii) promptly upon
learning that any such form(s) previously provided by the other party has become
obsolete or incorrect.


(b)
Other documents to be delivered:

 
Party Required to Deliver Document
Document Required to be Delivered
When Required
Covered by Section 3(d) Representation
Counterparty
Evidence of the authority and true signatures of each official or representative
signing this Confirmation
Upon or before execution and delivery of this Confirmation
Yes
Counterparty
Certified copy of the resolution of the Board of Directors or equivalent
document authorizing the execution and delivery of this Confirmation and such
other certificate or certificates as MLI shall reasonably request
Upon or before execution and delivery of this Confirmation
Yes
MLI
Guarantee of its Credit Support Provider, substantially in the form of Exhibit A
attached hereto, together with evidence of the authority and true signatures of
the signatories, if applicable
Upon or before execution and delivery of this Confirmation
Yes



14

--------------------------------------------------------------------------------




Addresses for Notices: For the purpose of Section 12(a) of the Agreement:


Address for notices or communications to MLI for all purposes:



 
Address:
 
Merrill Lynch International
     
Merrill Lynch Financial Centre
     
2 King Edward Street
     
London EC1A 1HQ
 
Attention:
 
Manager, Fixed Income Settlements
 
Facsimile No.:
 
44 207 995 2004
 
Telephone No.:
 
44 207 995 3769



Address for notices or communications to Counterparty for all purposes:



 
Address:
 
New River Pharmaceuticals Inc.
     
1881 Grove Avenue
     
Radford, Virginia 24141
 
Attention:
 
Clifton R. Herndon II
     
V.P., Finance and Controller
 
Telephone No.:
 
540-633-7900
 
Facsimile No.:
 
540-633-7939



Process Agent: For the purpose of Section 13(c) of the Agreement, MLI appoints
as its process agent:



 
Address:
 
Merrill Lynch, Pierce, Fenner & Smith Incorporated
     
222 Broadway, 16th Floor
     
New York, New York 10038
 
Attention:
 
Litigation Department
           Counterparty does not appoint a Process Agent.

 
Multibranch Party. For the purpose of Section 10(c) of the Agreement: Neither
MLI nor Counterparty is a Multibranch Party.


Calculation Agent.  The Calculation Agent is MLI.


Credit Support Document.


MLI: Guarantee of ML & Co. in the form attached hereto as Exhibit A.


Counterparty: Not Applicable


Credit Support Provider.

15

--------------------------------------------------------------------------------




With respect to MLI: ML & Co.


With respect to Counterparty: Not Applicable.


Governing Law. This Confirmation will be governed by, and construed in
accordance with, the laws of the State of New York.


Waiver of Jury Trial. Each party waives, to the fullest extent permitted by
applicable law, any right it may have to a trial by jury in respect of any suit,
action or proceeding relating to this Transaction. Each party (i) certifies that
no representative, agent or attorney of the other party has represented,
expressly or otherwise, that such other party would not, in the event of such a
suit, action or proceeding, seek to enforce the foregoing waiver and (ii)
acknowledges that it and the other party have been induced to enter into this
Transaction, as applicable, by, among other things, the mutual waivers and
certifications provided herein.


Netting of Payments. The provisions of Section 2(c) of the Agreement shall not
be applicable to this Transaction.


Basic Representations.  Section 3(a) of the Agreement is hereby amended by the
deletion of “and” at the end of Section 3(a)(iv); the substitution of a
semicolon for the period at the end of Section 3(a)(v) and the addition of
Sections 3(a)(vi), as follows:


Eligible Contract Participant; Line of Business. Each party agrees and
represents that it is an “eligible contract participant” as defined in Section
1a(12) of the U.S. Commodity Exchange Act, as amended (“CEA”), this Agreement
and the Transaction thereunder are subject to individual negotiation by the
parties and have not been executed or traded on a “trading facility” as defined
in Section 1a(33) of the CEA, and it has entered into this Confirmation and this
Transaction in connection with its business or a line of business (including
financial intermediation), or the financing of its business.


Amendment of Section 3(a)(iii). Section 3(a)(iii) of the Agreement is modified
to read as follows:


No Violation or Conflict. Such execution, delivery and performance do not
materially violate or conflict with any law known by it to be applicable to it,
any provision of its constitutional documents, any order or judgment of any
court or agency of government applicable to it or any of its assets or any
material contractual restriction relating to Specified Indebtedness binding on
or affecting it or any of its assets.


Amendment of Section 3(a)(iv).  Section 3(a)(iv) of the Agreement is modified by
inserting the following at the beginning thereof:


“To such party’s best knowledge,”


Acknowledgements:


(a)
The parties acknowledge and agree that there are no other representations,
agreements or other undertakings of the parties in relation to this Transaction,
except as set forth in this Confirmation.

 
(b)
The parties hereto intend for:




 
(i)
this Transaction to be a “securities contract” as defined in Section 741(7) of
Title 11 of the United States Code (the “Bankruptcy Code”), qualifying for the
protections under Section 555 of the Bankruptcy Code;




 
(ii)
a party’s right to liquidate this Transaction and to exercise any other remedies
upon the occurrence of any Event of Default under the Agreement with respect to
the other party to constitute a “contractual right” as defined in the Bankruptcy
Code;


16

--------------------------------------------------------------------------------





 
(iii)
all payments for, under or in connection with this Transaction, all payments for
the Shares and the transfer of such Shares to constitute “settlement payments”
as defined in the Bankruptcy Code.



(c)
The parties acknowledge and agree that in the event of an Early Termination Date
as a result of an Event of Default, the amount payable under the Agreement will
be a cash amount calculated as described therein and that any delivery specified
in this Transaction will no longer be required.



Amendment of Section 6(d)(ii). Section 6(d)(ii) of the Agreement is modified by
deleting the words “on the day” in the second line thereof and substituting
therefor “on the day that is three Local Business Days after the day”. Section
6(d)(ii) is further modified by deleting the words “two Local Business Days” in
the fourth line thereof and substituting therefor “three Local Business Days.”


Amendment of Definition of Reference Market-Makers. The definition of “Reference
Market-Makers” in Section 14 is hereby amended by adding in clause (a) after the
word “credit” and before the word “and” the words “or to enter into transactions
similar in nature to the Transactions.”


Consent to Recording. Each party consents to the recording of the telephone
conversations of trading and marketing personnel of the parties and their
Affiliates in connection with this Confirmation. To the extent that one party
records telephone conversations (the “Recording Party”) and the other party does
not (the “Non-Recording Party”), the Recording Party shall in the event of any
dispute, make a complete and unedited copy of such party’s tape of the entire
day’s conversations with the Non-Recording Party’s personnel available to the
Non-Recording Party. The Recording Party’s tapes may be used by either party in
any forum in which a dispute is sought to be resolved and the Recording Party
will retain tapes for a consistent period of time in accordance with the
Recording Party’s policy unless one party notifies the other that a particular
transaction is under review and warrants further retention.


Disclosure. Each party hereby acknowledges and agrees that MLI has authorized
Counterparty to disclose this Transaction and any related hedging transaction
between the parties if and to the extent that Counterparty reasonably determines
(after consultation with MLI) that such disclosure is required by law or by the
rules of The NASDAQ Global Market or any securities exchange.


Severability. If any term, provision, covenant or condition of this
Confirmation, or the application thereof to any party or circumstance, shall be
held to be invalid or unenforceable in whole or in part for any reason, the
remaining terms, provisions, covenants, and conditions hereof shall continue in
full force and effect as if this Confirmation had been executed with the invalid
or unenforceable provision eliminated, so long as this Confirmation as so
modified continues to express, without material change, the original intentions
of the parties as to the subject matter of this Confirmation and the deletion of
such portion of this Confirmation will not substantially impair the respective
benefits or expectations of parties to this Agreement; provided, however, that
this severability provision shall not be applicable if any provision of Section
2, 5, 6 or 13 of the Agreement (or any definition or provision in Section 14 to
the extent that it relates to, or is used in or in connection with any such
Section) shall be so held to be invalid or unenforceable.


Affected Parties. For purposes of Section 6(e) of the Agreement, each party
shall be deemed to be an Affected Party in connection with Illegality and any
Tax Event.


[Signatures follow on separate page]
 
17

--------------------------------------------------------------------------------



Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing the copy of this Confirmation enclosed for that purpose
and returning it to us.



 
Very truly yours,
       
MERRILL LYNCH INTERNATIONAL
             
By:
 /s/
 Fran Jacobson
 
Name:
 Fran Jacobson

 
Confirmed as of the date first above written:


NEW RIVER PHARMACEUTICALS INC.




By:
 /s/ 
Krish S. Krishnan Name: Krish S. Krishnan
Title:
Chief Operating Officer, Chief     Financial Officer and Secretary

 
 
Acknowledged and agreed as to matters to the Agent:
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
Solely in its capacity as Agent hereunder
 


By:
 /s/
 Rhonda Garguito
Name:
 Rhonda Garguito

 

--------------------------------------------------------------------------------



EXHIBIT A


GUARANTEE OF MERRILL LYNCH & CO., INC.


FOR VALUE RECEIVED, receipt of which is hereby acknowledged, MERRILL LYNCH &
CO., INC., a corporation duly organized and existing under the laws of the State
of Delaware (“ML & Co.”), hereby unconditionally guarantees to New River
Pharmaceuticals Inc. (the “Company”), the due and punctual payment of any and
all amounts payable by Merrill Lynch International, a company organized under
the laws of England and Wales (“ML”), under the terms of the Confirmation of OTC
Warrant Transaction between the Company and ML (ML as Buyer), dated as of July
19, 2006 (the “Confirmation”), including, in case of default, interest on any
amount due, when and as the same shall become due and payable, whether on the
scheduled payment dates, at maturity, upon declaration of termination or
otherwise, according to the terms thereof. In case of the failure of ML
punctually to make any such payment, ML & Co. hereby agrees to make such
payment, or cause such payment to be made, promptly upon demand made by the
Company to ML & Co.; provided, however that delay by the Company in giving such
demand shall in no event affect ML & Co.’s obligations under this Guarantee.
This Guarantee shall remain in full force and effect or shall be reinstated (as
the case may be) if at any time any payment guaranteed hereunder, in whole or in
part, is rescinded or must otherwise be returned by the Company upon the
insolvency, bankruptcy or reorganization of ML or otherwise, all as though such
payment had not been made.


ML & Co. hereby agrees that its obligations hereunder shall be unconditional,
irrespective of the validity, regularity or enforceability of the Confirmation;
the absence of any action to enforce the same; any waiver or consent by the
Company concerning any provisions thereof; the rendering of any judgment against
ML or any action to enforce the same; or any other circumstances that might
otherwise constitute a legal or equitable discharge of a guarantor or a defense
of a guarantor. ML covenants that this guarantee will not be discharged except
by complete payment of the amounts payable under the Confirmation. This
Guarantee shall continue to be effective if ML merges or consolidates with or
into another entity, loses its separate legal identity or ceases to exist.


ML & Co. hereby waives diligence; presentment; protest; notice of protest,
acceleration, and dishonor; filing of claims with a court in the event of
insolvency or bankruptcy of ML; all demands whatsoever, except as noted in the
first paragraph hereof; and any right to require a proceeding first against ML.


ML & Co. hereby certifies and warrants that this Guarantee constitutes the valid
obligation of ML & Co. and complies with all applicable laws.


This Guarantee shall be governed by, and construed in accordance with, the laws
of the State of New York.


This Guarantee may be terminated at any time by notice by ML & Co. to the
Company given in accordance with the notice provisions of the Confirmation,
effective upon receipt of such notice by the Company or such later date as may
be specified in such notice; provided, however, that this Guarantee shall
continue in full force and effect with respect to any obligation of ML under the
Confirmation.


This Guarantee becomes effective concurrent with the effectiveness of the
Confirmation, according to its terms.
 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, ML & Co. has caused this Guarantee to be executed in its
corporate name by its duly authorized representative.



 
MERRILL LYNCH & CO., INC.
   
By:
 /s/
 Patricia Kropiewnicki
 
 Name: Patricia Kropiewnicki
 
 Title: Designated Secretary
 
 Date: July 19, 2006

 



--------------------------------------------------------------------------------